Citation Nr: 1615251	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-34 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for left hip disability.

3.  Entitlement to service connection for neck disability.

4.  Entitlement to a temporary total rating for convalescence because of treatment for a service-connected left ankle disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2010 rating decisions of the Department of Veteran Affairs (VA) Regional Office in Huntington, West Virginia.  The case has since been transferred to the jurisdiction of the RO in Anchorage, Alaska.  This matter also comes before the Board from a January 2015 rating decision from the RO in Anchorage, Alaska.  

The Board previously remanded the case in January 2014 for further development.  

The Veteran testified via video teleconference at a Board hearing in March 2013, before a Veterans Law Judge who no longer is employed with the Board.  A transcript of that hearing is of record.  


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims are fully developed and receive all due consideration.

In a September 2015 substantive appeal, the Veteran requested a live videoconference hearing at a local VA office, on two of the issues before the Board.  

In March 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his March 2013 hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a Veterans Law Judge who would participate in the adjudication of the claim.  In March 2016, the Veteran responded that he wanted another videoconference hearing.  Therefore, the Board will remand the claims on appeal to schedule the Veteran for a hearing, as he has requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

